Citation Nr: 9934567	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than September 12, 
1996 for the assignment of a 100 percent disability rating 
for schizophrenia, paranoid type.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal as to the effective date for benefits awarded to 
the veteran in a March 1998 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
entitlement to evaluation for service-connected 
schizophrenia, paranoid type, from 70 percent disabling to 
100 percent, effective September 12, 1996.

The Board notes that the veteran raised the issue of prior VA 
clear and unmistakable error (CUE) relative to a July 1974 
rating decision which granted service connection for 
schizophrenia, paranoid type and assigned a 30 percent 
disability rating.  In a VA Form 9, which was received by the 
RO in December 1998 the veteran contended CUE asserting the 
RO did not consider his Supplemental Security Income (SSI) 
disability when rendering the 1974 rating decision that 
evaluated the veteran as 30 percent disabled.  The RO 
adjudicated this specific contention by denying the veteran's 
CUE claim in a December 1998 rating decision.


FINDINGS OF FACT

1.  Service connection for schizophrenia, paranoid type was 
granted and a 30 percent disability rating was assigned in a 
July 1974 RO rating decision.  At that time, evidence of 
record included several reports, including the report of a 
June 1974 evaluation of the veteran by a board of two VA 
psychiatrists which indicated that the veteran was 
employable.

2.  The veteran filed a claim of entitlement to an increased 
evaluation of schizophrenia, paranoid type on September 12, 
1996.  At that time, evidence of record included numerous 
psychiatric evaluations of the veteran, dating back to 1986, 
which indicated that he was unable to secure and retain 
employment due to his service-connected psychiatric 
disability.




CONCLUSIONS OF LAW

1. The July 1974 RO rating decision did not contain CUE.  
38 C.F.R. § 3.105(a)(1999). 

2. An effective date of September 12, 1995 is assigned for 
the award of a 100 percent disability rating for 
schizophrenia, paranoid type is warranted.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991); 38 C.F.R. § 3.400(o) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an earlier effective 
date for a 100 percent disability evaluation of his service-
connected schizophrenia, to include consideration of CUE in a 
July 1974 rating decision.  In the interest of clarity, the 
Board will review the applicable law and regulations, briefly 
describe the factual background of this case, and then 
proceed to analyze the claim and render a decision.

Factual Background

The veteran's service medical records indicate that in August 
1968, an Army Medical Board recommended the veteran's 
separation from service due to a diagnosis of schizophrenia, 
paranoid type.

In a letter dated July 1973 from the C.L.A. Health 
Department, it was stated that the veteran was starting to 
function in a normal fashion for the first time since April 
1968, was responding to therapy and no longer was receiving 
ADT benefits.  Further, it was stated that the veteran was 
employed and not taking psychoactive medication.

S.U., director of the Duarte Self Help Center in Duarte, 
California indicated in a July 1973 letter that the veteran's 
mental disorder had increased in severity in 1970 and 1971.  
S.U., however, also stated that the veteran displayed 
improvement in 1973.

In an April 1974 letter, the veteran's former employer stated 
that although he resigned in 1969, the veteran was eligible 
in 1974 for rehire.

The veteran presented for a VA psychiatric examination in 
June 1974.  In a lengthy report, the board of two VA 
psychiatrists examiners in essence concluded that the veteran 
had a pre-existing psychiatric disability, diagnosed as 
schizophrenia, which was aggravated by the stresses 
associated with military service.  The two psychiatrists 
noted that the veteran reported improvement in his 
disability.  The examiners stated that even though the 
veteran was hampered by his disability, he was employable.

A July 3, 1974 RO rating decision granted service connection 
for schizophrenia, paranoid type, based on aggravation of a 
pre-existing disability.  The veteran's disability was 
evaluated as 30 percent disabling, effective August 17, 1973.  
The rating decision stated:  "Present neuropsychiatric 
findings indicate a definite impairment of social and 
industrial adaptability at this time but these findings do 
not demonstrate that the veteran is precluded from engaging 
in some form of substantially gainful employment."

The veteran's claims file contains a letter from the veteran, 
dated June 1974, in which the veteran stated, "...and I have 
been on federal total disability ATD, now called SSI".  This 
letter was addressed to United States Senator Tunney, who 
sent it to VA Congressional Liaison Service in Washington, 
D.C. where it was marked received on July 17, 1974.  By 
letter dated August 7, 1974 to Senator Tunney the RO 
acknowledged receipt of the veteran's letter via VA 
Congressional Liaison Service, and provided details regarding 
the July 1974 rating decision.  

In a VA Form 1-9 dated in March 1975 the veteran appealed the 
effective date of the July 1974 rating decision and stated, 
" . . . my health had improved tremendously by the time of 
(the 1974 VA) examination".  An August 1975 Board decision 
denied the veteran's claim of entitlement to an earlier 
effective date for service connection for schizophrenia.

On September 12, 1996, the RO received a statement from the 
veteran in which he stated, "I am 30% S/C and request a 
reevaluation".  

J.Z., Ph.D., stated in an August 1996 letter that he had seen 
the veteran as a patient since 1989 and diagnosed him with 
bipolar disorder with psychotic features and obsessive 
compulsive disorder.  J.Z. stated that the veteran is 
depressed, works slowly and is uncomfortable around people.

The veteran presented for a VA mental disorders examination 
in November 1996.  The examiner stated that the veteran was 
last evaluated in a VA examination in 1974.  The veteran was 
diagnosed with schizophrenic reaction, paranoid-type, chronic 
and severe.  In November 1996 the veteran was also evaluated 
in a VA social survey.  The VA examiner concluded that the 
veteran was unemployable as the result of his mental 
disorder.

J.Z. submitted another evaluation of the veteran in December 
1996 in which he diagnosed the veteran with bipolar disorder, 
mixed psychotic features and very severe obsessive compulsive 
disorder.  J.Z. stated that he considered the veteran to be 
100 percent disabled as the result of his military service.  
J.Z repeated these conclusions in a July 1997 letter to the 
RO.

After a March 1998 rating decision raised the veteran's 
service-connected evaluation 100 percent disabling, he sent a 
notice of disagreement to the RO stating he disagreed with 
the effective date of September 12, 1996.

In March and June 1998 statements, a VA mental health 
examiner stated that the veteran was undergoing treatment at 
the VA mental health clinic.  The examiner diagnosed the 
veteran with schizophrenia, chronic paranoid type and totally 
disabled since 1972. 

In December 1998 the RO received a February 1986 letter from 
D.Z., Ph.D. addressed to the Farmers Home Administration.  In 
the letter D.Z. diagnosed the veteran as totally disabled 
because of his mental disorder.

In February 1999 J.Z. stated that he treated the veteran in 
1986 and from 1989 to 1997 for his mental disorder.  J.Z. 
further stated that the veteran's total disability started in 
1986.  

Applicable Law and Regulations

The schedular rating criteria

The relevant schedular criteria have changed twice since 
1974. The first change was effective on February 3, 1988 and 
the second change was effective on November 7, 1996.

On February 3, 1988, the VA Schedule for Rating Disabilities 
was amended with respect to certain psychiatric disorders. 53 
Fed. Reg. 22 (January 4,1988).  Before that date, including 
in July 1974, the VA Schedule for Rating Disabilities called 
for the following rating levels:

100% - The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70% - Ability to establish and maintain effective or 
favorable relationships with people is seriously impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is pronounced impairment in the 
ability to obtain or retain employment.

50% - Ability to establish or maintain effective or favorable 
relationships with people is substantially impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to  
result in severe industrial impairment.

30% - Definite impairment in the ability to establish or  
maintain effective and wholesome relationships with  people.  
The psychoneurotic symptoms result in such  reduction in 
initiative, flexibility, efficiency and  reliability levels 
as to produce considerable industrial impairment.

10 % - Less than criteria for 30 percent, with emotional 
tension or other evidence of anxiety productive of moderate 
social and industrial impairment.
 
0% - There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause  
impairment of working ability.

38 C.F.R. § 4.132 (1974).

On and after February 3, 1988, and until November 7, 1996, 
the VA Schedule for Rating Disabilities read as follows:

100% - The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation  
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70% - Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and  
persistence that there is severe impairment in the ability to 
obtain or retain employment.

50% - Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

30% - Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such  reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

10% - Less than criteria for the 30 percent, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

0% - There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.

38 C.F.R. § 4.132 (1995).

With respect to the word "definite", as the Court pointed out 
in Hood v. Brown, 4 Vet. App. 301, 303 (1993), that term is 
qualitative rather than quantitative. However, it is possible 
to quantify the degree of impairment which would lead to an 
award at the 30 percent level.  Cox v. Brown, 6 Vet. App. 
459, 461 (1994).  In a precedent opinion, dated November 9, 
1993, the General Counsel of the Department of Veterans 
Affairs concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
O.G.C. Prec. 9-93 (Nov. 9, 1993).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended. The pertinent provision now 
reads as follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform  activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation  or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting  
the ability to function independently, appropriately and  
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain  effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term  memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social  relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild  memory loss (such as 
forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130.

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental 
disorders to ensure that it uses current medical terminology 
and unambiguous criteria, and that it reflects medical 
advances that have occurred since the last review." 61 Fed. 
Reg. 52695 (October 8, 1996).

CUE

The veteran failed to perfect an appeal of the 1974 rating 
decision as to the matter of an increased rating.  Even 
though the veteran did perfect an appeal of the 1974 rating 
decision as to the distinctly different issue of entitlement 
to an earlier effective date for service connection, which 
was denied by the Board in an August 1975 decision, the 1974 
rating decision became final as to the matter of an increased 
rating.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  Such final decisions 
may, however, be reversed or amended where evidence 
establishes that CUE existed.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has propounded a three- 
pronged test to determine whether clear and unmistakable 
error is present in a prior determination: (1) "[E]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  It is not mere misinterpretation 
of facts."  Oppenheimer v.Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

In order to determine whether the July 1974 rating decision 
contained CUE as to SSI and total disability, a review of the 
law and evidence which was before the rating board "at that 
time" must be undertaken.  38 C.F.R. § 3.104(a) (1999).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record that existed at the time of the 
prior...decision."  Russell, supra at 314.  In other words, 
the Board cannot apply the benefit of hindsight to its 
evaluation of the rating board's actions in 1974 in 
determining whether CUE existed.

Earlier effective date

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  However, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
claim is received within 1 year from such date otherwise, the 
effective date is the date of receipt of the claim.  38 
U.S.C.A. 
§ 5110(a), (b)(2) ; 38 C.F.R. § 3.400(o).

Analysis 

In essence, this case presents the Board with two distinct 
questions: the matter of CUE in the July 1974 rating decision 
and the matter of assignment of an effective date for the 100 
percent rating based on the veteran September 1996 claim of 
entitlement to an increased disability rating.  The Board 
will address each in turn.

CUE

The Board has carefully reviewed the evidence of record that 
existed at the time of the July 1974 rating decision that 
evaluated the veteran as 30 percent disabled, effective 
August 17, 1973.  See Russell.  For the following reasons, 
the Board concludes that the July 1974 rating decision did 
not contain CUE.

The Board first notes that at the time of the July 1974 
rating decision the RO did not possess the veteran's letter 
dated June 1974, in which he stated he was totally disabled 
and receiving SSI.  The rating decision was dated July 3, 
1974, but the veteran's June 1974 letter was not received by 
VA until July 17, 1974.  Thus, the veteran's contention that 
the RO failed to acknowledge his letter and the statements 
contained therein is not supportable, since the letter was 
not in the possession of VA at the time of the rating 
decision.  Indeed, the only evidence on the matter then of 
record was a July 1973 letter from the County of Los Angeles 
Health Department stating the veteran was then employed, and 
not receiving ADT benefits.

Even if it is assumed that VA should have been aware of the 
letter, the RO's failure to obtain the SSI decision and 
supporting medical records cannot be considered to be CUE.  
An attack on improper procedure, such as VA's fulfillment of 
the duty to assist, cannot be the basis of clear and 
unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).

Moreover even if the RO had knowledge of the veteran's 
statement that he was receiving SSI benefits, there was much 
evidence of record that he was employable and functioning 
reasonably well.  The July 1973 letter from the County of Los 
Angeles Health Department stated that the veteran was then 
employed and functioning in a normal fashion.  The veteran's 
claims folder also included a July 1973 letter from the 
Duarte Self Help Center stating the veteran displayed 
improvement in 1973 as well as an April 1974 letter from the 
veteran's former employer indicating he was then eligible for 
rehire.  Finally, and most significantly, the board of two VA 
psychiatrists stated in a detailed June 1974 medical report 
they found him to be employable, albeit with some limitations 
from his disability.  It appears that the RO relied on this 
assessment in assigning a 30 percent disability rating.

The Board concludes that there was ample evidence of record 
on which the RO based its assignment of a 30 percent 
disability rating.  Based on this evidence, which indicated 
that the evert was employable and functioning relatively 
well, a disability rating higher than 30 percent was hardly 
"undebatably" the correct conclusion.  See Atkins.  
Although the veteran now disagrees with the conclusion 
reached by the RO rating board in July 1974, a "simple 
disagreement as to how the facts were weighed" by the RO 
does not constitute CUE.  See Damrel.  

The Board, therefore, denies the veteran's claim for CUE 
regarding the 1974 rating decision.


Earlier effective date

The evidence of record establishes that the veteran's request 
to increase the 30 percent evaluation for his service-
connected schizophrenia was received by the RO September 12, 
1996.  As noted above, for a disability evaluation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date and otherwise, the date of receipt of claim. 38 C.F.R. § 
3.400(o)(2).  Thus, the question to be answered by the Board 
is whether it was factually ascertainable as of September 12, 
1995 that the veteran was ratable at the 100 percent level. 

D.Z., Ph.D. characterized the veteran as being totally 
disabled in 1986.  J.Z., Ph.D., also characterized the 
veteran as totally disabled since 1986, having provided 
numerous letters to the RO regarding his treatment of the 
veteran.  In a June 1998 letter, a VA mental health examiner 
diagnosed the veteran as totally disabled since 1972.  Other 
evidence, including the report of the November 1996 VA social 
survey, supports these conclusions.  There is no medical 
evidence which serves to refute these findings of the 
veteran.

The Board concludes, therefore, that based upon the evidence 
of record, it is, "...factually ascertainable that an increase 
in disability has occurred..." as of September 12, 1995, one 
year before the date the veteran filed his claim of 
entitlement to an increased disability rating.  See 38 C.F.R. 
§ 3.400(o).  Therefore, the effective date of the veteran's 
claim for an increased evaluation is one year prior to the 
date of receipt of his claim for increase, that is, September 
12, 1995.

The veteran has identified no other basis for the assignment 
of an effective date of a 100 percent disability rating for 
schizophrenia, paranoid type, and the Board has not been able 
to identify such basis.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits. In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C. § 
5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) 
(1999).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992). An informal claim must identify the benefit sought. 
38 C.F.R. § 3.155(a) (1999).

In this case, there appears to have been no communication 
from the veteran to VA after the Board's August 1975 denial 
of an earlier effective date for service connection for 
schizophrenia until the veteran filed his claim for an 
increased rating twenty years later.  Accordingly, the Board 
concludes that there was no claim of entitlement to an 
increased disability rating for schizophrenia, formal or 
informal, prior to September 12, 1996.  An effective date 
earlier than September 12, 1995 for a 100 percent rating for 
schizophrenia, paranoid type, is therefore not warranted.





CONTINUED ON NEXT PAGE


ORDER

Entitlement to an effective date earlier than September 12, 
1996 for an award of entitlement to an increased evaluation 
of schizophrenia, paranoid type to 100 percent disabling, is 
granted to September 12, 1995.  To that extent, the appeal is 
granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  As discussed in detail above, the pertinent schedular criteria were revised as of November 6, 1996, after the 
claim was filed.  Where a law or regulation changes after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary does so.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 11-97 (March 25, 1997).  Since 
the Board believes that the veteran's disability was ratable at the 100 percent level under both the former and 
current criteria starting on September 12, 1995, one year before his claim was filed, the Board will not 
discuss the rating criteria in detail.

